SUPPLEMENT DATED APRIL 10, 2014 to PROSPECTUSES DATED DECEMBER 31, 2002 FOR NEW YORK KEYPORT ADVISOR CHARTER AND NEW YORK KEYPORT ADVISOR OPTIMA ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK KBL VARIABLE ACCOUNT A This supplement contains information regarding a change to an investment option that is available under your Contract. Effective after the close of business on April 30, 2014, the name of the following investment option will change: Old Name New Name Templeton Developing Markets Securities Fund Templeton Developing Markets VIP Fund Please retain this supplement with your prospectus for future reference. Keyport NY4/2014
